       Case 1:18-cv-01580-RCL Document 32-14 Filed 10/23/20 Page 1 of 1


From:            Ellis, Melissa
To:              Nance, Kurt
Subject:         RE: Doctor"s Letter
Date:            Tuesday, July 26, 2016 8:18:32 AM


Hi Kurt,

Are you available this morning to meet and discuss this?

Thanks,

Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell

From: Ellis, Melissa
Sent: Monday, July 25, 2016 12:44 PM
To: Nance, Kurt <Kurt.Nance@fema.dhs.gov>
Subject: Fw: Doctor's Letter

Hi Kurt,

I hope you are doing good.

I recently spoke to Mark and notified him his duty station was changing back to DC. He currently is
working from home 100% of the time for the past 3 years or more.

Attached and below is a doctors note to continue work from home. I would like your opinion on next
steps, I assume he is requesting a medical accommodation.
Thanks

Melissa


From: Miller, Mark E
Sent: Monday, July 25, 2016 11:31 AM
To: Ellis, Melissa
Subject: Doctor's Letter

Melissa,
        Please find the attached letter from my Doctor. It’s my hope that perhaps this will allow my
current employment situation to remain the same.

Thank you
Mark




                                                                                            Kirton - AFPD - 000060
